EXHIBIT 12 PEOPLES BANCORP INC. AND SUBSIDIARIES COMPUTATION OF RATIOS RETURN ON AVERAGE EQUITY Net income/Average stockholders’ equity RETURN ON AVERAGE ASSETS Net income/Average assets NET INTEREST MARGIN Fully-tax equivalent net interest income/Average earning assets EFFICIENCY RATIO (Non-interest expenses less intangible asset amortization)/(Fully-tax equivalent net interest income plus non-interest income excluding securities and asset disposal gains and/or losses) AVERAGE STOCKHOLDERS’ EQUITY TO AVERAGE ASSETS Average stockholders’ equity/Average assets AVERAGE LOANS TO AVERAGE DEPOSITS Average gross loans/Average deposits CASH DIVIDENDS TO NET INCOME OR DIVIDEND PAYOUT RATIO Dividends declared/Net income NONPERFORMING LOANS TO TOTAL LOANS (Nonaccrual loans plus loans past due 90 days or greater plus renegotiated loans)/Gross loans net of unearned interest at quarter-end NONPERFORMING ASSETS TO TOTAL ASSETS (Nonaccrual loans plus loans past due 90 days or greater plus renegotiated loans plus other real estate owned)/Total assets ALLOWANCE FOR LOAN LOSSES TO TOTAL LOANS Allowance for loan losses/Gross loans net of unearned interest at quarter-end TIER 1 CAPITAL RATIO Stockholders’ equity less intangible assets and securities mark-to-market capital reserve ("Tier 1 Capital")/Risk weighted assets TOTAL RISK-BASED CAPITAL RATIO Tier 1 Capital plus allowance for loan losses/Risk weighted assets LEVERAGE RATIO Tier 1 Capital/Quarterly average assets BOOK VALUE PER SHARE Total stockholders’ equity/Common shares outstanding at quarter-end TANGIBLE BOOK VALUE PER SHARE (Total stockholders’ equity less goodwill and other intangible assets)/Common shares outstanding at quarter-end
